DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 6 it is unclear what the applicant means by “absorption capacity” because there are different forms of absorption capacity.  In addition, it is unclear how the selection of the absorption capacity is related to the temperature.  
Paragraph [0009] of the applicant’s specification states that:
“Preferably, the switching temperature is chosen depending on the properties of the solder material deposit so that for determining the switching temperature the material-specific absorption capacity, which changes with the material temperature, is taken into account when defining the switching temperature in each case.”
In view of this statement by the applicant, it is still unclear how the absorption capacity is taken into account when defining the switching temperature.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2017/0100794A1) (hereafter Wu) in view of Collins et al. (US 2018/0147646A1) (hereafter Collins) and as evidenced by Iehisa et al. (US 5,5059,760) (hereafter Iehisa).
With respect to claim 1, Wu teaches a method for fusing a solder material depositing with laser energy, in which laser radiation emitted from a laser source is applied to the solder material deposit in a first application phase (lower intensity) with a laser device and laser radiation emitted from the laser source is applied to the solder material deposit in a second application phase (higher intensity) with the laser device, and the laser in the first application has a lower laser power than the laser in the second application so that the energy is input into the solder material deposit by the laser source, said energy input not yet enabling fusing the solder material deposit but increasing the absorption capacity of the solder material deposit via heating the solder material deposit to a higher temperature level (figures; and paragraphs 12-17 and 24-27), a switch (the switching process of Wu from the lower intensity laser beam to the higher intensity laser beam intrinsically requires a switch) being made from the first application phase to the second application phase with a switching device (paragraphs 6-7, 12-13, and 21-27), and said switch being triggered by a temperature sensor (camera/infrared temperature measuring device) measuring a defined temperature of the solder material deposit below a fusing temperature of the solder material during the first application phase (paragraphs 6-7, 12-13, and 21-27). Wu teaches also teaches that the lower and higher intensity laser beams come from a single laser source (paragraph 28), and does not explicitly teach that that the first application and second application phases are completed with first and second laser source and devices.  
However, Collins teaches utilizing a first laser source with a first laser device and a second laser source with a second laser device (paragraphs 21-23; and claim 6), said first laser source having a lower laser power than the second laser source (claims 13-15).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize separate first and second laser sources/device as taught by Collins to perform the lower laser intensity and higher laser intensity processes of Wu so that each laser process is reliably performed with a separate laser beam of the desired intensity.
Regarding the newly added limitation of “the defined temperature selected based on a material specific absorption capacity of the solder material”, Wu teaches real-time measuring of the reflection characteristics of a material (paragraphs 13-15 and 24-25).  While, Collins also teaches measuring reflected light (paragraphs 5, 21, 24, 33, 35-39, 42, and 44-49).  In addition, Iehisa establishes that absorption and reflection are directly related to one another (Figures 4A-4B; and column 1, lines 25-65).  Accordingly, when reflection is being measured in Wu and/or Collins, the absorption capacity at different temperatures is also being intrinsically analyzed.  
With respect to claim 3, Wu teaches wherein during the second application phase, the temperature of the solder material deposit is measured with the temperature sensor, and the second application phase is terminated depending on the temperature of the solder material deposit (paragraphs 6-7, 12-13, and 21-27).
With respect to claim 5, Collins teaches wherein the first laser device is switched on in a standby mode (broadest reasonable interpretation) being clocked for a defined duty cycle and is switched to an operating mode (pre-heating) with the switching device depending on a current temperature of the solder material deposit measured with the temperature sensor (paragraphs 21-23).
With respect to claim 6, Wu teaches a laser arrangement for applying laser energy to a solder material deposit formed as a solder ball (the underlined portion is merely intended use located in the preamble), said laser arrangement comprising a laser source that emits a lower intensity laser beam and a higher intensity laser beam (paragraphs 6-7, 12-17, and 21-27) and the laser in the first application has a lower laser power than the laser in the second application so that the energy is input into the solder material deposit by the laser source, said energy input not yet enabling fusing the solder material deposit but increasing the absorption capacity of the solder material deposit via heating the solder material deposit to a higher temperature level (figures; and paragraphs 12-17 and 24-27), and switching device (the switching process of Wu from the lower intensity laser beam to the higher intensity laser beam intrinsically requires a switch) for activating the lower intensity laser beam and the higher intensity laser beam based on a temperature sensor (camera/infrared temperature measuring device) for triggering the switching device at a predefined temperature below a fusing temperature of the solder ball (paragraphs 6-7, 12-13, and 21-27).
Wu teaches that the lower and higher intensity laser beams come from a single laser source (paragraph 28), and does not explicitly teach that that the first application and second application phases are completed with first and second laser source and devices.  
However, Collins teaches utilizing a first laser source with a first laser device and a second laser source with a second laser device (paragraphs 21-23; and claim 6), said first laser source having a lower laser power than the second laser source (claims 13-15).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize separate first and second laser sources/device as taught by Collins to perform the lower laser intensity and higher laser intensity processes of Wu so that each laser process is reliably performed with a separate laser beam of the desired intensity.
Regarding the newly added limitation of “the defined temperature selected based on a material specific absorption capacity of the solder material”, Wu teaches real-time measuring of the reflection characteristics of a material (paragraphs 13-15 and 24-25).  While, Collins also teaches measuring reflected light (paragraphs 5, 21, 24, 33, 35-39, 42, and 44-49).  In addition, Iehisa establishes that absorption and reflection are directly related to one another (Figures 4A-4B; and column 1, lines 25-65).  Accordingly, when reflection is being measured in Wu and/or Collins, the absorption capacity at different temperatures is also being intrinsically analyzed.  Furthermore, since Wu is capable of switching between a first lower intensity pulse and a second higher intensity pulse based on reflection/temperature, the collective apparatus of the prior art is capable of performing the claimed function.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Collins as applied to claims 1 above, and further in view of Motomichi.
With respect to claim 2, Wu and Collins and do not teach wherein in the second application phase, the application of laser radiation to the solder material deposit takes place using the second laser device in addition to using the first laser device.  However, Motomichi teaches delivering first and second lasers simultaneously (abstract).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize simultaneous laser deliver as taught by Motomichi in the collective process of Wu and Collins and in order to deliver the desired amount of power for soldering. 

Claim 7 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Collins as applied to claim 6 above, and further in view of Burris et al. (US 2014/0271328A1) (hereafter Burris) and Horbasz et al. (US 2013/0178399A1) (hereafter Horbasz).
With respect to claim 7, Wu and Collins do not teach the first laser device comprises a diode laser and the second laser device comprises a pulse laser.  However, Burris teaches preheating with a diode laser (paragraphs 19, 32, 67-69, 85, 89, and 96), while Horbasz teaches brazing/soldering with a pulsed laser (paragraph 23).
Accordingly, at the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the laser diode heating of Burris and the pulsed laser heating of Horbasz in the collective apparatus of Wu and Collins in order to deliver the desire amount of energy without thermal degradation. 

Response to Arguments
Applicant's arguments filed 1/25/22 have been fully considered but they are not persuasive.
The applicant argues that Wu does not switch between the low and high intensity beams based on temperature. This is apparent from the specification, and also from the fact that the low intensity beam is not required -- the beam intensity profile can, instead, be a predetermined profile, as described above. Wu does not switch lasers based on temperature at all Wu and does not disclose solder material absorption capacity at all.
The examiner respectfully disagrees because reflectance/absorption capacity of a material is directly related to the material’s instant temperature.  As mentioned above, absorption and reflection are directly related to one another.  Thus, when reflection is measured, especially in real-time, the absorption capacity at different temperatures is also being intrinsically analyzed.  In addition, it should be noted that the higher beam intensity is switched on prior to the solder melting.  Each solder has a definitive melting point, so the switching of intensity is indeed based off of temperature. Accordingly, when measuring reflection of the solder during the lower intensity and higher intensity beam applications, the temperature is indirectly being assessed. 

Claim Objections
Claim 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/Primary Examiner, Art Unit 1735